United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                          September 28, 2006
                            FOR THE FIFTH CIRCUIT
                                                                        Charles R. Fulbruge III
                                                                                Clerk

                                  No. 05-20408




UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                     versus

ROBERT NICHOLAS ANGLETON,
                                                      Defendant-Appellant.




                 Appeal from the United States District Court
                      For the Southern District of Texas
                             USDC No. 4:03-CR-264-1



Before HIGGINBOTHAM, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

       Defendant-Appellant Robert Angleton pleaded guilty to two

counts      of   aiding   and   abetting       the   delivery   and   misuse     of    a

passport, in violation of 18 U.S.C. § 1544, and to one count of

conspiracy to commit passport fraud, in violation of 18 U.S.C. §

371.       He raises on appeal three challenges to his sentence.                      We

affirm.

                                           I

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
      The State of Texas charged Robert Angleton with the capital

murder-for-hire of his wife, Doris Angleton, but a Texas jury

acquitted him of the crime.      A federal grand jury then indicted him

for the same crime, an indictment that this court declined to

dismiss on double-jeopardy grounds.1

      On June 12, 2003, four days before his federal trial was

scheduled to begin, Angleton failed to appear for a pre-trial

conference and a bench warrant issued. That same day, Angleton was

detained by Dutch immigration officials at Schiphol Airport in

Amsterdam, for attempting to enter the Netherlands with an altered

passport in the name of Alan August. Dutch officials also found

several other     fake   identification     documents,    including    social

security cards and drivers licences.

      Angleton and a co-defendant, Lorenzo Salinas, were charged in

the present case with two counts of misuse of a passport, and one

count of conspiracy to commit passport fraud.            Angleton was also

charged with one count of failure to appear in the murder-for-hire

case.2    The Netherlands extradited Angleton on the three passport

charges, but refused to extradite him on the failure-to-appear

charge or on the murder-for-hire charge itself.            Angleton pleaded




      1
       See United States v. Angleton, 314 F.3d 767 (5th Cir. 2002).
      2
       Angleton had previously been charged with three counts of tax evasion
relating to his bookmaking activities in a separate case. These charges
remain pending against him in district court.

                                      2
guilty to the three passport-related charges without the benefit of

a plea agreement.

      Under U.S.S.G. § 2L2.2(a), the base offense level for misuse

of a passport is eight.     The Presentence Report applied the cross

reference in 2L2.2(c)(1)(A) because Angleton committed the passport

offense in the commission of a felony, failure to appear.               The

failure to appear guidelines, 2J1.6(b)(2)(A), provide for a base

offense level fifteen because the crime for which Angleton failed

to appear, murder for hire, is punishable by more than fifteen

years.   Upon the government’s objection, the Presentence Report

further applied a four-level adjustment under 3B1.1(a) based upon

a finding that Angleton was an organizer or leader of an extensive

criminal activity.    After subtracting two points for acceptance of

responsibility, the Presentence Report recommended a guideline

sentence range of 24-30 months’ imprisonment, based on an offense

level of seventeen.

      The government moved for upward departure under U.S.S.G. §§

5K2.7 for disruption of governmental function, under 5K2.9 for

criminal purpose, and under 5K2.21 for dismissed uncharged conduct.

The   government   also   urged   that   a   non-guideline   sentence   was

appropriate based on the section 3553(a) factors.            It requested

that the court sentence Angleton to 15 years’ imprisonment.

      The district court agreed that upward departure under the

guidelines was appropriate, ruling that the recommended sentence

range did not adequately capture the criminal purpose and planning

                                     3
of Angleton’s offense, the disruption of governmental functions

caused by Angleton’s offense, or the seriousness of Angleton’s

unextradited offenses. The district court further ruled that the

section 3553(a) factors justified an upward deviation to a non-

guideline sentence because of the criminal purpose for which

Angleton committed the offense.      The court balked, however, at the

government’s    proposed   15-year   sentence     and    instead    sentenced

Angleton to 60 months’ imprisonment.

     Angleton appeals his sentence on three grounds, arguing that

(1) the district court clearly erred in finding that he was

organizer or leader of an extensive criminal activity; (2) the

district court erred in departing upward based on his disruption of

a governmental function; and (3) the district court                unlawfully

considered     during   sentencing       his   failure    to   appear,     in

contravention of Article XV of the extradition treaty between the

United States and the Netherlands.

                              II

     The district court applied a four-level adjustment under

U.S.S.G. § 3B1.1(a), finding that Angleton operated as an organizer

or leader of an extensive criminal activity.                Angleton first

contends that the district court clearly erred in applying this

adjustment since there was no evidence that (1) his criminal

activities were extensive or (2) he operated as an organizer or

leader of those activities.    On both points, we disagree, and hold



                                     4
that       the   district   court   did   not   clearly     err   in   finding   the

requisite facts to support this four-level role adjustment.

           The district court’s decision to enhance a sentence under the

Guidelines “will be upheld if it results from a legally correct

application of the Guidelines to factual findings that are not

clearly erroneous.”3

       On the first point, Angleton attacks the district court’s

finding that his criminal activity was “otherwise extensive.”

Section 3B1.1(a) of the Guidelines provides a four-level adjustment

“[i]f the defendant was an organizer or leader of a criminal

activity that involved five or more participants or was otherwise

extensive . . . .”4 The Guidelines further provide that “[i]n

assessing whether an organization is ‘otherwise extensive,’ all

persons involved during the course of the entire offense are to be

considered.        Thus, a fraud that involved only three participants

but    used      the   unknowing    services    of   many   outsiders    could   be

considered extensive.”5 In finding Angleton’s crime extensive, the

district court ruled:

       Here we clearly have that kind of involvement by a great
       many providers of services, ranging from the banks,
       people who provided the false identifications, unknown
       people and unknowing people, presumably, in different
       countries.   ‘Otherwise extensive’ is not difficult to
       reach in — on these facts.”


       3
        United States v. Jobe, 101 F.3d 1046, 1065 (5th Cir. 1996).
       4
        U.S.S.G. § 3B1.1(a).
       5
        U.S.S.G. § 3B1.1 application note 3.

                                          5
Angleton’s crime directly included at least three people, Angleton,

Sarinas, and August. Further, as the district court noted, several

more people, including employees of Sarinas, unknowingly provided

services that advanced Angleton’s scheme.           Given these undisputed

facts, and the Guidelines’ express endorsement of a sentencing

court’s consideration of unknowing participants, the district court

did not clearly err in finding that Angleton’s criminal activity

was “otherwise extensive.”

      On the second point, Angleton also contends that the district

court clearly erred in determining that he was an “organizer or

leader” of the criminal activity.           We have held that “[p]roof that

the defendant supervised only one other culpable participant is

sufficient to make the defendant eligible for the enhancement.”6

We have further held that “[t]he district court may find that a

defendant exercised a leadership/organizer role by inference from

the available facts.”7       Here, the district court inferred from the

facts     that   Angleton   exercised   control    over   his   co-defendant,

Sarinas, ruling:

      “[U]nder 3B1.1(a), the Government must prove at least an
      interdependence between the defendant and the supplier
      that would support an inference that the supplier is
      answerable to the defendant. . . . The evidence is that


      6
        United States v. Cooper, 274 F.3d 230, 247 (5th Cir. 2001); see also
United States v. Blaylock, 413 F.3d 616, 620 (7th Cir. 2005) (“[D]irect or
indirect control over a single participant is all that is required.”).
      7
        United States v. Cabrera, 288 F.3d 163, 174 (5th Cir. 2002).

                                        6
     Mr. Angleton on a number of occasions told Mr. Sarinas
     what to do, paid him to do it, Mr. Sarinas did it; and
     even when that—even when those specific tasks were
     finished, told Mr. Sarinas to keep the suitcase and then
     send it to him later. It does appear that there was an
     extensive relationship between Mr. Angleton and Mr.
     Sarinas, supported by the large number of telephone
     calls, that is part of this record, over an extended time
     period.

     It does appear, indeed, that there is a kind of
     interdependence . . . . It is enough for interdependence
     that Mr. Sarinas have been instructed by Mr. Angleton to
     obtain these specific items, illegal items . . . not
     once, not twice, three times . . . . [I]ndeed, Mr.
     Sarinas was answerable to Mr. Angleton.


The record supports this inference of control, and we accordingly

hold that the district court did not clearly err in finding that

Angleton was an organizer or leader of an extensive criminal

activity.    We therefore affirm the district court’s application of

the four-level role adjustment under U.S.S.G. § 3B1.1(a).



                                     III

     In his second challenge to his sentence, Angleton argues that

the district court erred in granting the government’s request for

an upward departure based on his disruption of a governmental

function    as   provided   by   U.S.S.G.   §   5K2.7.   “This   court,   in

interpreting the Booker reasonableness standard, has applied an

abuse of discretion standard to the reasonableness inquiry for

upwardly departing guidelines sentences.”8


     8
      United States v. Reinhart, 442 F.3d 857, 862 (5th Cir. 2006).

                                      7
     Angleton correctly notes that the sentencing guideline for

failure to appear, the section on which his sentence was based,

already   punishes    the   defendant      for   disrupting   governmental

functions.   He supports this argument by citing to section 5K2.7

itself, which advises:

     Departure from the guidelines ordinarily would not be
     justified when the offense of conviction is an offense
     such as bribery or obstruction of justice; in such cases
     interference with a governmental function is inherent in
     the offense, and unless the circumstance are unusual the
     guidelines will reflect the appropriate punishment for
     such interference.9

The district court, however, found such “unusual” circumstances in

this case, noting that Angleton fraudulently applied for not one,

but three passports and that Angleton had effectively overruled

this court’s double jeopardy ruling, and thereby undermined “the

rule of law,” by fleeing the jurisdiction.              Furthermore, the

district court rested its upward departure not only on Angleton’s

disruption of governmental functions, but also on the extent of his

“elaborate” and “extensive” planning for the charged crime (5K2.9)

and on the seriousness of his uncharged conduct (5K2.21). Finally,

the district court also characterized its sentence as a non-

guideline deviation, supported by the 3553(a) factors, none of

which Angleton discusses on appeal.        Based on the district court’s

thorough explanation of its several reasons for upward departure,




     9
      U.S.S.G. § 5K2.7 (emphasis added).

                                     8
we hold that the district court did not abuse its discretion in

sentencing Angleton to 60 months’ imprisonment.10

                                         IV

     Finally, Angleton argues that because the Netherlands did not

extradite him on the failure to appear charge, and because our

extradition        treaty     with     the      Netherlands       prohibits       the

requisitioning        state   from    punishing    any   fugitive      for   a   non-

extradited      offense,11    the    district    court   erred    in   considering

Angleton’s failure-to-appear conduct during sentencing for the

passport offenses.        We disagree, and hold that Angleton’s sentence

does not violate the extradition treaty.12

     We review de novo a district court’s determination that a

prosecution satisfies the doctrine of speciality.13 The extradition

treaty      between    the    United    States    and    the     Netherlands,     in

incorporating the doctrine of speciality, provides that a person

“extradited under this Treaty shall not be detained, tried, or

punished in the territory of the Requesting State for an offense


     10
       See United States v. Saldana, 427 F.3d 298, 308 (5th Cir.) (affirming
an upward departure from 10 to 60 months’ imprisonment), cert. denied, 126
S.Ct. 810 (2005), and cert. denied, 126 S.Ct. 1097 (2006).
     11
       Technically, the treaty prohibits the requisitioning state from
punishing a fugitive for any previously-committed non-extradited offenses.
     12
       It is still an open question in this circuit whether a criminal
defendant has standing to assert the rule of speciality. See United States v.
LeBaron, 156 F.3d 621, 627 (5th Cir. 1998). We again leave that question
unanswered since here we hold only that Angleton’s prosecution did not, in any
event, violate the doctrine.
     13
          United States v. LeBaron, 156 F.3d 621, 626 (5th Cir. 1998).

                                         9
other than that for which extradition has been granted.”14 Angleton

contends that the district court, by considering his failure-to-

appear conduct in sentencing him for the passport offense, punished

him for both crimes.

      The three circuits that have addressed this question disagree

with Angleton.      In construing this very same Dutch extradition

treaty, the Ninth Circuit held that “[g]iven the long history of

consideration of relevant evidence — including other criminal

behavior,    the   Sentencing     Guidelines’     clear   mandate    of   such

consideration, and Supreme Court precedent, we conclude that the

Treaty and the extradition agreement contemplated consideration of

relevant offenses.”15      The Eighth Circuit agrees, and has held that

the doctrine of speciality “is generally understood to prohibit

indiscriminate prosecution of extradited individuals rather than to

prohibit the receiving state’s consideration of pre-extradition

offenses while prosecuting the individual for crimes for which

extradition was granted.”16 Finally, the Sixth Circuit also agrees,

and has held that a sentencing enhancement based upon a defendant’s


      14
         Netherlands-Extradition, Art. XV, June 24, 1980, U.S.-Neth., 35 U.S.T.
1334, 1342 (emphasis added); see also United States v. Archbold-Newball, 554
F.2d 665, 685 n.21 (5th Cir. 1977).
      15
       United States v. Lazarevich, 147 F.3d 1061, 1064 (9th Cir.), cert.
denied, 119 S.Ct. 432 (1998).
      16
       Leighnor v. Turner, 884 F.2d 385, 390 (8th Cir. 1989). Cf. Fiocconi
v. Attorney General of United States, 462 F.2d 475, 481 (2d Cir. 1972) (“The
‘principle of specialty’ reflects a fundamental concern of governments that
persons who are surrendered should not be subject to indiscriminate
prosecution by the receiving government, especially for political crimes.”)
(Friendly, C.J.).

                                      10
failure      to   appear       at    his   arraignment             “did    not     constitute

‘punishment’      for      that     conduct    so       as    to   violate    any    implicit

proscription against such punishment in the extradition treaty.”17

     The Ninth and Sixth Circuit both rely, in part, on the Supreme

Court’s decision in Witte, which held, in the context of the Double

Jeopardy Clause, that “the use of evidence of related criminal

conduct to enhance a defendant’s sentence for a separate crime

within      the   authorized         statutory       limits        does    not     constitute

punishment for that conduct.”18               The defendant urges, however, that

the Supreme Court’s definition of “punishment” in the context of

the Fifth Amendment is a poor guide to the intended meaning of that

term as it was used by the parties to the relevant extradition

treaty.      We disagree.         As the Ninth Circuit has already explained,

“the Treaty . . . [was] made within an historical and precedential

context,” including the “long-standing practice of United States

courts of considering relevant, uncharged evidence at sentencing.”19

In Lazarevich, the Ninth Circuit rejected the defendant’s urging

for a plain reading of the term “punishment,” concluding “[i]f the

plain      meaning        of   punishment          is        interpreted      to     preclude

consideration        of    other     criminal       behavior       in     sentencing,    that

interpretation would seem to ‘effect a result inconsistent with the


     17
          United States v. Garrido-Santana, 360 F.3d 565, 578-79 (6th Cir.
2004).
     18
          Witte v. United States, 515 U.S. 389, 399 (1995).
     19
          Lazarevich, 147 F.3d at 1064.

                                              11
intent’ of at least the United States, given its long history of

considering such conduct.”20           We agree with these circuits that the

doctrine        of   speciality   is    not   offended   by   the   Sentencing

Guideline’s consideration of non-extradited relevant conduct during

the punishment of an extradited offense.            The sentence imposed by

of the district court is

     AFFIRMED.




     20
          Id.

                                         12